Case: 13-141     Document: 4     Page: 1   Filed: 10/16/2012




           NOTE: This order is nonprecedential.

   mntteb ~tate~ qcourt of §ppeaI~
       for tbe jfeberaI qctrcutt

 IN RE BROADCOM CORPORATION, QUALCOMM
  INCORPORATED, AND QUALCOMM ATHEROS,
                  INC.,
                Petitioners.


               Miscellaneous Docket No. 141


    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 11-CV-0139, Chief Judge Leonard Davis.


                     ON PETITION


                       ORDER
    Broadcom Corporation et al. submit a petition for a
writ of mandamus to direct the United States District
Court for the Eastern District of Texas to dismiss or
transfer this case to the United States District Court for
the Southern District of New York or, alternatively, to the
United States District Court for the Northern District of
California.

   Upon consideration thereof,
Case: 13-141     Document: 4   Page: 2   Filed: 10/16/2012




IN RE BROADCOM CORP                                    2

      IT Is ORDERED THAT:

    Azure Networks LLC and Tri-County Excelsior Foun-
dation are directed to respond no later than November 2,
2012.

                                 FOR THE COURT


                                 /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk
s26